DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CRYSTAL WEATHERS,
                            Appellant,

                                   v.

                      CHRISTOPHER CASALE,
                            Appellee.

                             No. 4D20-1145

                             [May 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case No. FMCE09-
003142 (40/93).

  R. Gregory Hyden of Nason, Yeager, Gerson, Harris & Fumero, P.A.,
Boca Raton, for appellant.

  Natalie Suzanne Kay of Kelley Kronenberg, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.